Appeal from an order of the Family Court, Erie County (Paul G. Buchanan, J.), entered August 20, 2013 in a proceeding pursuant to Family Court Act article 6. The order awarded the *1552parties joint legal custody of the subject child with Andre R. Cashaw acting as the primary residential parent.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Smith v Cashaw ([appeal No. 1] 129 AD3d 1551 [2015]).
Present — Scudder, P.J., Smith, Sconiers, Valentino and DeJoseph, JJ.